Case: 19-20830      Document: 00515476899         Page: 1    Date Filed: 07/02/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 19-20830
                                 Conference Calendar


UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

MOLIKA AKWO NWEME, also known as Johnson Tabe Epie,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:18-CR-497-1


Before DAVIS, SMITH, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       The attorney appointed to represent Molika Akwo Nweme has moved for
leave to withdraw and has filed a brief in accordance with Anders v. California,
386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
Nweme has filed a response and a supplemental response. The record is not
sufficiently developed to allow us to make a fair evaluation of Nweme’s claims
of ineffective assistance of counsel; we therefore decline to consider the claims


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-20830     Document: 00515476899    Page: 2   Date Filed: 07/02/2020


                                 No. 19-20830

without prejudice to collateral review. See United States v. Isgar, 739 F.3d 829,
841 (5th Cir. 2014).
      We have reviewed counsel’s brief and the relevant portions of the record
reflected therein, as well as Nweme’s response and his supplemental response.
We concur with counsel’s assessment that the appeal presents no nonfrivolous
issue for appellate review. Accordingly, the motion for leave to withdraw is
GRANTED, counsel is excused from further responsibilities herein, and the
APPEAL IS DISMISSED. See 5TH CIR. R. 42.2. Nweme’s motion to proceed
pro se on appeal is DENIED. See United States v. Wagner, 158 F.3d 901, 902-
03 (5th Cir. 1998).




                                       2